IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                       DIVISION ONE

LIND BROTHERS CONSTRUCTION,
LLC, a Washington limited liability              No. 67878-7-1
company,                                         (consolidated with No. 67974-1-1)

                      Respondent,                ORDER GRANTING MOTION
                                                 FOR RECONSIDERATION AND
               v.                                AMENDING OPINION

CITY OF BELLINGHAM, a Washington
municipal corporation,

                      Appellant,
                                                                                     eg   q
               and

                                                                                          o
                                                                                              ~n.
RESPONSIBLE DEVELOPMENT, a                                                           ro

Washington nonprofit corporation,
                                                                                              ^n
                                                                                                   o
                      Intervenor,                                                         55: r~


and MARK QUENNEVILLE, an
individual,

                      Appellant.

        The respondent, Lind Brothers Construction, LLC, has filed a motion for

reconsideration, clarification, and/or amendment of the court's opinion filed April 8,

2013.     The court has taken the matter under consideration and has determined that

the motion for should be granted, and that the opinion of the court should be amended.

        Now, therefore, it is hereby

        ORDERED that the motion for reconsideration is granted; and, it is further

        ORDERED that the opinion of the court in the above-entitled cause filed April 8,

2013, be amended to read as follows:
No. 67878-7-1 / 2


      DELETE the following sentence on page 6, under the analysis heading, first
section Vesting, which reads:

             Mark Quenneville joins the City's appeal of the trial court's decision
      and contends that the Hearing Examiner erroneously ruled that Lind's
      application did not vest under the Wetland Stream Ordinance and instead
      the new Critical Areas Ordinance applied.

      REPLACE with the following sentence:
             Mark Quenneville joins the City's appeal of the trial court's decision
      and contends that the Hearing Examiner erroneously ruled that Lind's
      application vested under the Wetland Stream Ordinance and instead the
      new Critical Areas Ordinance applied.


      Done this 00 day of I"IMAA/"               2013.
                           FOR THE COURT:



                                                          *=£-



                                                         l*/W^   ,~.frcX

                                                 ^•^rM
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

LIND BROTHERS CONSTRUCTION,
LLC, a Washington limited liability           No. 67878-7-1
company,                                      (consolidated with No. 67974-1-1)

                     Respondent,              DIVISION ONE


             v.                               UNPUBLISHED OPINION

CITY OF BELLINGHAM, a Washington
municipal corporation,
                                                                                          o
                    Appellant,                                                        CflO
                                                                                      —f CZ

                                                                                      m
              and                                                             -o


                                                                                  i
                                                                              CO
RESPONSIBLE DEVELOPMENT, a
Washington nonprofit corporation,                                             3£

                                                                              O
                     Intervenor,                                              en



and MARK QUENNEVILLE, an
individual,
                                              FILED: April 8, 2013
                     Appellant.


       Grosse, J. — The Bellingham Municipal Code (BMC) authorizes the city of

Bellingham (City) to determine what information is necessary to approve a

wetland/stream permit and to request that information from the applicant before

approving that permit. Thus, the Hearing Examiner correctly concluded that the City's
Director of Planning had authority to request from a builder applying for a
wetland/stream permit information about the category of a wetland on the property at

issue before issuing a decision on the permit.     The trial court therefore erred by

reversing the Hearing Examiner's ruling. Accordingly, we reverse.
No. 67878-7-1 / 2


                                         FACTS

      Lind Brothers Construction, LLC (Lind) sought to build three single family homes

on three lots located on Wilken Street in Bellingham. The dimension of each lot is 40

feet by 100 feet.    Because the property is in an area designated as single family

residential with a 20,000 square feet minimum lot, Lind submitted applications to the

City for a lot line adjustment permit. The lot line adjustment proposed to revise the lot

lines within the property to a layout that allows each of the lots to have at least 60 feet

frontage on Wilken Street and sufficient area in the front portion of the lot to site a

house. Because the rear portion of each proposed lot contains regulated wetlands, Lind

also applied for a wetland/stream permit to develop the proposed lots with residences,

including on-site septic systems, an access road, and utilities.

       Lind submitted the permit applications on December 5, 2005, the day before the
City's new Critical Areas Ordinances, chapter 16.55 BMC, became effective and
replaced the Wetland Stream Ordinance, former chapter 16.50 BMC. The applications
included the forms and materials relating to the lot line adjustment and wetland/stream

permits, a partially completed and unsigned State Environmental Policy Act (SEPA)
checklist, and fees for both permits. SEPA fees were not paid until May 8, 2009. Lind
also submitted, along with the applications, a November 2005 wetland delineation report
prepared by Northwest Ecological Services, LLC (NES). This report identified the site
as a Category II wetland under the Wetland Stream Ordinance, which required a
minimum of 50-foot buffers. The City processed the wetland/stream application as

vested under the Wetland Stream Ordinance and did not notify Lind that the

applications were incomplete.
No. 67878-7-1 / 3


          On June 21, 2006, the City requested additional information from Lind that would

show 100-foot buffers on wetlands, the locations of sewer/septic systems and other

utilities, access road dimensions and design, location and design of stormwater

facilities, site plans with setbacks, wetland and stream impacts from on and off site

development, and a completed SEPA checklist.            The City also indicated that an

increase in the required buffer to at least 100 feet was necessary because the wetlands

performed at a high level, with one of them scoring 30 points for habitat function, which

is particularly sensitive to disturbance.

          On August 10, 2006, the City sent a letter to Lind documenting an August 7,

2006 meeting between Lind's representative, Bruce Ayers, and City Planner Kim Weil

during which Ayers presented a site plan with 100-foot buffers that appeared to

encompass the entire site and did not locate septic systems. Weil suggested Lind work

with a wetland biologist to explore buffer averaging and noted that onsite septic systems

were not permitted within the buffer. Weil further noted seeking a variance was an

option.

          On December 5, 2008, Lind submitted additional information to the City, including

a revised site plan and proposed street and utility construction. Lind also provided a

completed SEPA checklist, a plat certificate, and a Wetland Delineation and Mitigation

Plan prepared in November 2008 by NWC, LLC.

          On February 27, 2009, the City requested from Lind a mailing for Notice of
Application and the SEPA fee. On May 8, 2009, Lind responded to this request. On
May 22, 2009, the City issued a Notice of Application for the proposal. The City
received comments from the public during and after the designated public comment
No. 67878-7-1/4


period.

          On June 27, 2009, the City issued a Mitigated Determination of Non-Significance

(MDNS) for the proposal, which contained several conditions. Lind filed an appeal of

the MDNS on July 8, 2009.

          On August 7, 2009, Weil informed Lind that the City had received public

comments asserting that the wetlands on the site actually met the criteria for a Category

I "mature forested wetland," and that she had been contacted by Susan Meyer of the

Department of Ecology, who had also raised this issue. Weil indicated that the City had

determined that a study of the trees within the wetlands was warranted and provided

alternatives for Lind to consider, including conducting a field analysis or adding a

condition to the MDNS requiring the tree assessment. Lind did not respond.

          On August 28, 2009, the City issued a revised MDNS, adding a condition

requiring a tree assessment before submitting a building permit application.            On

September 11, 2009, Lind filed an appeal of the revised MDNS. On January 21, 2010,

the City issued a second revised MDNS, which reduced the required buffer from 100

feet to 50 feet and required Lind to demonstrate that the wetland was not a mature

forested wetland before applying for any development permit or disturbing the site.

          On January 22, 2010, the City approved the lot line adjustment permit, subject to

conditions including compliance with the wetland/stream permit conditions and providing

a minimum 60 feet of lot width abutting Wilken Street for each lot. On that same day,

the City also approved the wetland/stream permit, subject to conditions specified in the

approval.

          On February 4, 2010, Lind appealed the conditions of the wetland/stream permit
No. 67878-7-1 / 5


and the second revised MDNS. Mark Quenneville, a neighboring property owner, filed

an appeal of the permit approvals, contending that they were not complete and

therefore not vested under the Wetland Stream Ordinance, that Lind's proposal did not

meet procedural and substantive SEPA requirements, and that the proposal was not

consistent with the requirements of the Wetland Stream Ordinance in any event.

      The Hearing Examiner concluded that the permit application vested under the

Wetland Stream Ordinance and was not subject to the new ordinance. But the Hearing

Examiner concluded that the Director erred by issuing the permits before determining

the proper category of the wetlands at issue, recognizing that the Director did not have

the information he deemed necessary before issuing the permit.         Accordingly, the

Hearing Examiner ordered the wetland/stream permit be remanded to the Director to

determine the category of wetland involved.

      The Hearing Examiner further concluded that the wetland/stream permit

conditions were proper1 and that the Director did not err by making the lot line
adjustment conditional on compliance with the wetland/stream permit. The Hearing

Examiner also rejected Lind's argument that the SEPA conditions of the MDNS were

unauthorized, concluding that the MDNS requirements did not attempt to impose

additional mitigation under SEPA, but simply repeated the requirements of applicable

development regulations.

       Lind appealed the Hearing Examiner's decision to the Whatcom County Superior

Court under the Land Use Protection Act (LUPA). The trial court reversed the Hearing



1 The Hearing Examiner did find that two conditions of the MDNS needed clarification.
These conditions related compliance with street standards and water and sewer
services.
                                              5
No. 67878-7-1 / 6


Examiner's decision as follows:

      ORDERED that Petitioner Lind Brothers appeal is GRANTED in its
      entirety and the decision issued by the City of Bellingham Hearing
      Examiner below is hereby REVERSED to the extent that Petitioner has
      Appealed that ruling, including, but not limited to the following orders:

              It is ORDERED that

              1)    The Lot Line Adjustment Permit is AFFIRMED, with all
              conditions challenged by Lind being STRICKEN.
              2)    The Wetland Stream Permit is AFFIRMED, with all
              conditions challenged by Lind being STRICKEN.
              3)    The City shall condition the permits on Lind's compliance
              with the 2008 mitigation plan by NWC.
              4)    Any variances required for Lind to construct three homes on
              the subject property are hereby granted.
              5)     This Court retains jurisdiction to ensure the City of
              Bellingham complies with this order and processes the permits for
              the project in a timely manner.

The City and Quenneville appeal.

                                       ANALYSIS


1. Vesting

       Mark Quenneville joins the City's appeal ofthe trial court's decision and contends
that the Hearing Examiner erroneously ruled that Lind's application did not vest under
the Wetland Stream Ordinance and instead the new Critical Areas Ordinance applied.

This ruling was not appealed to the trial court by any of the parties. Lind contends that
as a result, Quenneville is barred from raising it now because he failed to preserve it for

review.

       LUPA is the exclusive means of appealing a land use decision.2 Atimely LUPA
petition must be filed and served within 21 days of the issuance of the land use

2RCW 36.70C.030; Holder v. Citv of Vancouver, 136 Wn. App. 104, 107-08, 147 P.3d
641 (2006).
                                                6
No. 67878-7-1 / 7


decision.3 A land use petition is barred, and the court may not grant review, unless the
petition is timely filed and served.4 Because Quenneville did not file a LUPA petition
challenging the Hearing Examiner's ruling on the vesting issue, his claim appears to be

barred on review.


      Nonetheless, the claim lacks merit. Under the vesting provisions of the BMC, "an

application for a land use permit or other project permit shall be considered under the

development regulations in effect on the date of filing that complete application as

defined in BMC 21.10.120(A)."5         BMC 21.10.120(C) addresses the procedures to
determine whether an application is complete:

      Within 28 days after receiving a permit application, the City shall mail, fax
      or otherwise provide to the applicant or his authorized representative a
      written determination which states either that the application is complete
      or that the application is incomplete and what is necessary to make the
      application complete.      If the Director does not provide a written
      determination with the 28 days, the application shall be deemed complete
      as of the end of the 28th day.

      Quenneville argues that because the City did not provide a determination of

completeness the application was not deemed complete until 28 days after it was filed

and when the new ordinance was in effect. But as Lind contends, these provisions do

not state that the application can only be deemed complete on the 28th day when the

City does not notify the applicant that the application was incomplete. Rather, this

addresses the situation where completeness becomes an issue after filing. Here, there

is nothing in the record to suggest that the application was incomplete at the time of
filing. Thus, absent evidence that it was incomplete at the time of filing, the controlling


3 RCW 36.70C.040(3)
4 RCW 36.70C.040(2).
5 BMC 21.10.260.
No. 67878-7-1 / 8


date for purposes of vesting is the date it was filed, which was before the new ordinance

went into effect. Otherwise, the interpretation advanced by Quenneville would lead to

the absurd result that the City could "unvest" an application simply by failing to make a

completeness determination within the vesting period.

2. Director's Reguest for Information about Wetland Category

      The City contends that the trial court erred by reversing the Hearing Examiner's

ruling that the permit be remanded to the Director to determine whether the wetland was

a Category I wetland before issuing the permit. The City argues that the Hearing

Examiner properly remanded for the Director to gather more information because the

Wetland Stream Ordinance authorized the Director to request information about the

category of wetland involved before issuing the permit. We agree.

       Former BMC 16.50.060 provides:

       Collection of information necessary for the determination of wetland
       boundaries (delineation) and category will ultimately be the responsibility
       of the property owner. Normally this will be done via a field survey by a
       wetland specialist applying the wetland delineation method and category
       types. The City-wide wetland inventory maps and data sheets will assist
       in this process. When, in the opinion of the Director, sufficient information
       exists in the City's wetland inventory, the requirement for a full or partial
       delineation and category determination may be waived.

       The Director shall determine when a permit application is required and
       what additional information may be necessary.. . .

Former BMC 16.50.080(B) imposes buffer requirements determined by the category of
wetland at issue. Thus, the Director was required to first determine which category was

involved in order to adequately protect the wetland in accordance with former BMC
16.50.030(A)(3).    Here, the Director determined that additional information was
necessary to properly categorize the wetland based on public comments suggesting


                                             8
No. 67878-7-1 / 9


that the wetland met the criteria for Category I wetlands requiring a larger buffer. This

was contrary to the categorization of the wetland in the 2005 NES report submitted by

Lind.

        Lind contends that the City should have conducted an investigation itself into the

credibility of the public comments before requesting Lind to provide a mature tree study.

But as the City correctly notes, former BMC 16.50.060 places the responsibility to

collect such information on the applicant. Lind further argues that the City was required

to engage in the process under former BMC 16.50.060 to challenge a wetland

delineation from the NES report. But as the City points out, that provision addresses

wetland boundary determinations, not wetland category determinations, stating:

        A determination of the wetland boundary provided by the applicant shall
        be subject to the approval of the Director who may require adjustments to
        the boundary delineation. In the event the adjusted boundary delineation
        is contested by the applicant, the Director and the applicant shall jointly
        select a wetland specialist who will delineate the disputed boundary as the
        final determination at the property owner's expense.'61
Thus, Lind fails to show that the Hearing Examiner erred by concluding that the Director

was authorized to request additional information he deemed necessary to determine the

category of wetland before issuing the permit. Accordingly, we hold that the trial court

erred by reversing this ruling.

3. MDNS Conditions

        The City contends that the conditions of the MDNS were all based on provisions
of the BMC and did not attempt to impose additional SEPA mitigation as Lind asserts.

We agree.



6 Former BMC 16.50.060.
No. 67878-7-1/10


      The second revised MDNS imposed the following conditions:

      1)     Revised Condition: The buffer for the main wetland onsite,
      Wetland A (Wetland B is part of Wetland A) shall have a minimum 50-foot
      buffer which may be averaged.        Averaging shall be calculated in
      accordance with BMC 16.50.040.
      2)      No portion of the development is allowed in the wetland buffer after
      averaging occurs, including, but not limited to onsite septic systems,
      stormwater facilities, buildings, patios or any other development that would
      alter buffer vegetation and function are not allowed in the wetland buffer.
      A driveway may be located with the Wilken right-of-way if all
      environmental impacts are mitigated on site as presented in a mitigation
      plan approved by the City.
      3)     Wetland buffer impacts are limited to those that can be mitigated on
      site as presented in a mitigation plan approved by the City.
      4)     Wetland buffer mitigation shall be designed, implemented, and
      maintained in accordance with the most recent Dept. of Ecology (DOE)
      guidance on wetland mitigation. The wetland buffer mitigation plan shall
      demonstrate how each of the wetland functions is being protected by the
      mitigation plan.
      5)    Ifwork is required to replace or extend the culvert, an HPA from the
      Washington Dept. of Fish &Wildlife (WDFW) shall be obtained prior to any
      site work.
      6)     If any wetland fill occurs, the Army Corps of Engineers shall be
      notified and written approval shall be obtained from the Army Corps of
      Engineers and provided to the City prior to any site work.
      7)     A City Wetland/Stream Permit shall be obtained prior to any site
      disturbance.
      8)     Access to the site shall be from a minimum standard improved
      street within a 60-foot right of way.
      9)    An 8-inch water and 8-inch sewer public mains shall be extended
      across the full frontage of the site in compliance with BMC 15.08.080 and
      15.12.070, respectively.
      10)    New Condition: Prior to any development permit application or site
      disturbance, demonstrate that Wetland A (Wetland B is part of Wetland A)
      is not a mature forested wetland as defined by the Dept. of Ecology's
      Wetland Rating System for Western Washington (DOE 2004) in
      accordance with protocol approved by the Dept. of Ecology.

      For the City, Kim Weil testified that the basis of each condition imposed in the
MDNS was found in the BMC as follows: Condition 1 was based on former BMC

16.50.080(B), which sets buffer standards; Condition 2 was based on former BMC
16.50.080(D), which specifies and limits permitted uses within the buffer; Condition 3
                                              10
No. 67878-7-1 /11


was based on former BMC 16.50.030(A)(2), which states the purpose of former chapter

16.50 BMC as adhering to a policy of "no net loss of regulated wetland and stream

functions;" and Condition 4 was based on former BMC 16.50.080(A), which specifies

buffer criteria "to provide the most effective protection of the wetland/stream system

based on actual site circumstances."

      Weil further testified that Conditions 5 and 6 addressed federal and state wetland

regulations under the Clean Water Act, which gives authority to the Army Corps of
Engineers and DOE to regulate wetlands. She also testified that both conditions were
based on former BMC 16.50.100, which provides, "Whenever a project may involve

work in a wetland or stream, proponents should consult with the U.S. Army Corps of
Engineers, State Department of Ecology, Department of Fisheries or Wildlife,
Department of Natural Resources or other appropriate agencies regarding their permit
requirements."7 Weil also testified that Condition 7 was based on former BMC
16.50.090(A), which requires a permit for regulated activity within a regulated wetland,
stream, or buffer area. She further noted that BMC 16.20.200 of the City SEPA code
allows conditions that are based on the BMC.

       As to Conditions 8 and 9, Weil testified that they are also based on the authority

granted by the City SEPA code. She testified that Condition 8 was based on BMC
13.04.070(B), which specifies minimum standards for residential access streets and
right-of-way. She also testified that Condition 9 was based on BMC 15.08.080 and
BMC 15.12.070, which specify when a water and sewer main extension is required.
Finally, she testified that Condition 10 was based on former BMC 16.50.050(A)(2) and


7 Former BMC 16.50.100(H).
                                           11
No. 67878-7-1/12


16.50.080(B), which regulate mature forested wetlands and require a 100-foot minimum

buffer. Thus, Lind fails to show that the Hearing Examiner erred by concluding that the

conditions did not impose additional mitigation under SEPA. Accordingly, we hold that

the trial court erred by reversing the Hearing Examiner's ruling and striking the

conditions.


4. Effect of Lot Line Adjustment Permit

       The City further contends that the Director properly conditioned issuance of the

lot line adjustment on issuance of the wetland/stream permit because approval of the

wetland/stream permit related to one of the criteria for approval of the lot line

adjustment.   Lot line adjustment applications must follow the procedures in chapter

21.10 BMC, which establishes the standard procedures for land use and development

permit decisions made by the City.8 BMC 21.10.100(D) permits the Director to approve
an application, approve an application with conditions, or deny an application. Four

criteria specified in BMC 18.10.020(B) must be met in order for the City to approve a lot

line adjustment: (1) no new lots are created; (2) each proposed lot meet minimum lot
standards or if the existing lot is already less than the required minimum is not further

reduced by the proposed adjustment; (3) the proposed adjustment does not further

infringe on the City Land Use Development Ordinance; and (4) the proposed adjustment

improves the overall function and utility of the existing lots.

       Here, compliance with the conditions in the wetland/stream permit would result in
creating three building developments in the adjusted lots that would not be located in a
regulated wetland or buffer.        Thus, compliance with the wetland/stream permit


  BMC 18.10.020(A).
                                              12
No. 67878-7-1/13


conditions would improve the overall function and utility of the lots, satisfying one of the

criteria for lot line adjustment approval. The Director's decision to condition issuance of

the lot line adjustment on approval of the wetland/stream permit was therefore

permissible under the code and consistent with the procedure for approving lot line

adjustments; issuance of the wetland/stream permit here simply established one of the

criteria required for approval of the lot line adjustment.

5. Evidence in Support of Hearing Examiner's Decision

       The City contends that the Hearings Examiner's ruling was supported by

substantial evidence despite Lind's contentions to the contrary.          Specifically, Lind

challenged Findings of Fact 43, 63, 64, 65, 66, and 68.

       The record supports Finding of Fact 43: "Neither of the wetland delineation and

mitigation studies engaged in the field investigation necessary to determine the potential
existence of a mature forested wetland on the subject site and adjoining wetland areas."

The evidence in the record was Vikki Jackson's report, which did not state that she

performed the field analysis required to determine whether the wetlands met the criteria
for mature forested wetlands nor did it identify the wetland type on the wetland rating

field data form in the report. While Lind argues that Jackson's report was evidence that
the wetland did not meet the criteria of a mature forested wetland, the Hearing

Examiner resolved this factual dispute in the City's favor and this determination was

supported by the record. Accordingly, the challenge to this finding fails.
       Lind also challenges Finding of Fact 68 that Kim Weil testified that the wetland
classification for a nearby property in Fairhaven Highlands was changed to Category I
because of the presence of a "mature forested wetland." Lind contends that this was


                                               13
No. 67878-7-1 /14


not within the scope of the Hearing Examiner's review because it involves a different

project.   But as the City notes, this fact was relevant because of the connectivity

between the wetlands on Lind's property and the Fairhaven Highlands property and

Vikki Jackson conducted field analysis on both properties. In any event, Lind does not

contend that this finding was not supported by the record.          Lind's challenge to it

therefore fails.

       The record also supports Finding of Fact 63 that Quenneville "conducted an

informal survey of trees on or near the subject property and counted [and] measured

about 18 trees that were at least 21-inches in diameter at breast height."            Lind

challenged this finding contending that Quenneville's observations were contradicted by

the 2005 NES report and Jackson's testimony.          But the existence of contradictory

evidence is not a basis for challenging a finding so long as it is supported by the record;

factual disputes are resolved by the fact finder and may not be reviewed on appeal.

Here, the record contains Quenneville's testimony about his observations, which the

Hearing Examiner found credible. Lind's challenge to this finding therefore fails.

       Lind's remaining challenges to the findings of fact suffer from this same flaw as

he simply points out contradictory evidence or contests the truth of the witnesses'

observations.9 Again, the Hearing Examiner resolves those issues of fact and those
factual determinations cannot be challenged on appeal if supported by the record.



9 Finding of Fact 64 states the observations of John McLaughlin a conservation
biologist, who observed the site; Finding of Fact 65 states the comments of Nick Sky, an
ecologist, who visited the site and testified about the need for additional analysis;
Finding of Fact 66 states the comments of Dr. Sarah Cooke who visited the site and
concluded that the smaller wetlands are part of the larger connected system, requiring a
larger buffer; and Finding of Fact 68 states Kim Weil's conclusions about the necessity
for a 100-foot buffer to protect the wetlands.
                                             14
No. 67878-7-1/15


Here, the record contains the testimony of witnesses about their observations and

opinions, which the Hearing Examiner found credible.

6. Variances


       Finally, the City contends that the trial court had no authority to grant "[a]ny

variances required for Lind to construct three homes on the subject property." The City

correctly notes that variances were not at issue on the LUPA appeal and therefore not

within the scope of the trial court's review. LUPA defines an appealable "[l]and use

decision" as the final determination by a local jurisdiction on an application for a project

permit.10 The trial court may affirm or reverse the land use decision under review or
remand it for modification or further proceedings.11       Here, there was no land use
decision to affirm, reverse, or remand with respect to any variances; in fact Lind did not

apply for variances. Thus, the trial court exceeded its authority in the LUPA appeal by
granting Lind "[a]ny variances required" to construct the homes on the subject property.

       We reverse.




                                                            ATV^        A
WE CONCUR:




 \Q/y_//sAg^ ft.CJ.


10 RCW 36.70C.020(2).
11 RCW36.70C.140.
                                             15